Citation Nr: 0326138	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  94-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to reimbursement of the cost of unauthorized 
medical services provided by Triangle Laboratories, and 
associated health care providers in April 1993.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his psychologist




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 decision by 
the William Jennings Bryan Dorn VA Medical Center (VAMC) 
which had authorized short-term fee basis outpatient 
treatment for an excisional biopsy of the veteran's arm.  

The Board remanded the case in October 1996, September 1997 
and October 1998 for further development.  

In a decision promulgated in August 2000, the Board denied 
this claim, and thereafter, the veteran appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In April 2003, the Court vacated the Board's decision and 
remanded the case to the Board.  



REMAND

The Court, in the April 2003 decision, determined that, among 
other things, VA failed to comply with a prior Board remand 
instruction to obtain an affidavit or statement from Dr. 
Metropol's (the veteran's private physician) office 
indicating the type of procedure that was performed by that 
office and, what if anything, Dr. Metropol did tell the 
veteran regarding the testing of the growth that had been 
removed, and failed to get an answer as to whether he or his 
office ordered or authorized any further tests and, if so, 
under whose authority.  

The Court also directed that on remand the Board provide an 
analysis under 38 U.S.C.A. § 1703 as to whether a claimant 
may be reimbursed as a third-party beneficiary to a contract 
between VA and a private medical provider for authorized VA 
services.  

Upon a review of the record, the Board also notes that, 
technically, the veteran has not been fully advised of the 
Veterans Claims Assistance Act of 2000 (or "VCAA") (he did 
note the VCAA in a brief filed with the Court, and the VCAA 
was noted in the April 2003 Court decision).  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The William Jennings Bryan Dorn VAMC 
should make reasonable attempt to obtain 
an affidavit or statement from Dr. 
Metropol, or any other person from his 
office, regarding what that office 
perceived to be the scope of its 
authority from VA to conduct the biopsy 
and to send it for TCDD 
(tetrachlorodibenzo-p-dioxin) testing and 
what Dr. Metropol told the veteran about 
the testing of the growth.  

2.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.  Specifically, 
the RO then should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 
informing him that the requested 
information and evidence must be received 
within one year of the date of this 
notification; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the issue of entitlement to 
reimbursement of the cost of unauthorized 
medical services provided by Triangle 
Laboratories, and associated health care 
providers in April 1993.  This should 
include an analysis under 38 U.S.C.A. 
§ 1703 as to whether a claimant may be 
reimbursed as a third-party beneficiary 
to a contract between VA and a private 
medical provider for authorized VA 
services (the RO should seek guidance in 
this regard from the Office of the VA 
Regional Counsel, if necessary).  If all 
the desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



